                                          Case 5:20-cv-01257-BLF Document 10 Filed 06/01/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         GARY JOSEPH PARCHEM, JR.,                       Case No. 20-cv-01257 BLF (PR)
                                  11
                                                       Plaintiff,                        ORDER VACATING JUDGMENT
                                  12                                                     AND REOPENING CASE
Northern District of California




                                                 v.
 United States District Court




                                  13
                                         SUPERIOR COURT OF STANISLAUS
                                  14
                                         COUNTY,
                                  15                  Defendant.
                                  16

                                  17

                                  18          Plaintiff, a state prisoner, filed a pro se civil rights complaint pursuant to 42 U.S.C.

                                  19   § 1983 against the Superior Court of Stanislaus County. Dkt. No. 1. On May 15, 2020,

                                  20   the Court dismissed Plaintiff’s complaint for failure to pay the filing fee or file a complete

                                  21   application to proceed in forma pauperis (“IFP”) within the time provided. Dkt. No. 6.

                                  22   On May 26, 2020, Plaintiff filed a complete IFP application, with a Certificate of Funds in

                                  23   Prisoner’s Account signed and dated by a prison official on May 18, 2020. Dkt. No. 9 at

                                  24   11. Because it appears that Plaintiff was attempting to file an IFP application in a timely

                                  25   manner, the Court will order the matter reopened. Accordingly, the Judgment entered on

                                  26   May 15, 2020, Dkt. No. 7, is VACATED. The Court will conduct an initial screening of

                                  27   the complaint and address the IFP motion in separate orders in due course.

                                  28          The Clerk shall reopen the file.
                                            Case 5:20-cv-01257-BLF Document 10 Filed 06/01/20 Page 2 of 2




                                   1             IT IS SO ORDERED.
                                   2   Dated: __June 1, 2020_______                       ________________________
                                                                                          BETH LABSON FREEMAN
                                   3
                                                                                          United States District Judge
                                   4

                                   5

                                   6

                                   7
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Vacating Judgment and Reopening Action
                                       P:\PRO-SE\BLF\CR.20\01257Parchem_reopen

                                  26

                                  27

                                  28                                                  2
